DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “selectably rotatable” in line 3 and should recite --selectively rotatable-.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Radl et al. (US 2017/0065209 A1)(Radl) in view of Mandakolathur Vasudevan et al. (US 2013/0146638 A1)(Mandakolathur), and further in view of Soltz (US 2007/0179408 A1)(Soltz).
In Regards to Claim 1: Radl teaches a tissue thickness measuring device comprising (see Radl: Abstract “laparoscopic device and method of use for measuring the thickness of tissue”): an elongate member defining a first lumen therethrough (see Radl paragraph [0024] “linear tubular housing 22 through which an elongated liner rod or shaft 24 extends”); an inner shaft slidably received in the first lumen (see Radl paragraph [0024] “through which an elongated liner rod or shaft 24 extends”) a tool assembly (see Radl: Figure 4) including: a neck portion operatively supported on the inner shaft (see Radl: Figure 1, element 28) such that the tool assembly is transitionable between a retracted state and an extended state (see Radl paragraph [0030]); a first jaw member secured with the neck portion; and a second jaw member movable relative to the first jaw member between an approximated position and a spaced apart position (see Radl: Figure 2 and paragraphs [0025] and [0026]); but is silent to the first jaw member being fixedly secured with the neck portion and an actuation rod dimensioned to be received through the inner shaft and configured to be selectively coupled with the second jaw member, wherein rotation of the actuation rod transitions the second jaw member between the approximated and spaced apart positions.
Mandakolathur teaches a surgical instrument for measuring tissue thickness (see Mandakolathur: Abstract) with a first jaw member fixedly secured with the neck portion (see Mandakolathur: Figure 1, element 122) and an actuation rod dimensioned to be received through the inner shaft (see Mandakolathur: Figure 1, element 102) and configured to be selectively coupled with the second jaw member (see Mandakolathur: Figure 1 and Figure 4, elements 102 and 121), wherein the actuation rod transitions the second jaw member between the approximated and spaced apart positions (see Mandakolathur paragraph [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tissue thickness measuring device as taught by Radl with the jaw members and actuation rod of Mandakolathur in order to “measure the thickness of tissue” (see Mandakolathur paragraph [0038]). Radl, as modified by Mandakolathur is silent to wherein rotation of the actuation rod transitions the second jaw member between the approximated and spaced apart positions.
Soltz teaches a system to determine an optimal compression of tissue (see Soltz: Abstract) wherein rotation of an actuation rod transitions the second jaw member between the approximated and spaced apart positions (see Soltz paragraph [0087] “manually rotate the actuator 212 to draw the first caliper arm 202 to the second caliper arm 204” and Figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tissue thickness measuring device as taught by Radl, as modified by Mandakolathur with the rotation of the actuation rod of Soltz in order to indicate “the thickness of the tissue” (see Soltz paragraph [0087]). 

In Regards to Claim 2: Radl teaches a tissue thickness measuring device comprising (see Radl: Abstract “laparoscopic device and method of use for measuring the thickness of tissue”), but is silent to wherein the first and second jaw members are orthogonal to the elongate member when the tool assembly is in the extended state.
Mandakolathur teaches a surgical instrument for measuring tissue thickness (see Mandakolathur: Abstract) wherein the first and second jaw members are orthogonal to the elongate member when the tool assembly is in the extended state (see Mandakolathur: Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tissue thickness measuring device as taught by Radl with the jaw members being orthogonal of Mandakolathur in order to “measure the thickness of tissue” (see Mandakolathur paragraph [0038]).
In Regards to Claim 3: Radl teaches a tissue thickness measuring device comprising (see Radl: Abstract “laparoscopic device and method of use for measuring the thickness of tissue”), but is silent to wherein the inner shaft further includes an annular member dimensioned to be slidably associated with the inner shaft, the annular member coupled with the neck portion of the tool assembly (see Radl: 1, element 36).
In Regards to Claim 12: Radl teaches a tissue thickness measuring device comprising (see Radl: Abstract “laparoscopic device and method of use for measuring the thickness of tissue”), wherein the first and second jaw members include respective planar surfaces configured to receive tissue therebetween (see Radl: Figure 3).
In Regards to Claim 13: Radl teaches a surgical device comprising (see Radl: Abstract “laparoscopic device and method of use for measuring the thickness of tissue”): a shaft defining a lumen (see Radl paragraph [0024] “linear tubular housing 22 through which an elongated liner rod or shaft 24 extends”); a tool assembly selectably rotatable relative to the shaft (see Radl paragraph [0034] “jaws pivot in opposite rotational directions”), the tool assembly (see Radl: Figure 4) including first and second jaw members (see Aravalli: Figure 2, elements 20 and 22), the first jaw member movable relative to the second jaw member (see Radl: Figure 2 and paragraphs [0025] and [0026]) but is silent to an actuation rod configured to selectively engage the first jaw member to move the first jaw member relative to the second jaw member to receive tissue between the first and second jaw members.
Mandakolathur teaches a surgical instrument for measuring tissue thickness (see Mandakolathur: Abstract) with a first jaw member (see Mandakolathur: Figure 1, element 122) and an actuation rod (see Mandakolathur: Figure 1, element 102) configured to selectively engage the first jaw member to move the first jaw member relative to the second jaw member to receive tissue between the first and second jaw members (see Mandakolathur: Figure 1 and Figure 4, elements 102 and 121 and paragraph [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tissue thickness measuring device as taught by Radl with the actuation rod of Mandakolathur in order to “measure the thickness of tissue” (see Mandakolathur paragraph [0038]). 
In Regards to Claim 14: Radl teaches a surgical device comprising (see Radl: Abstract “laparoscopic device and method of use for measuring the thickness of tissue”), but is silent to wherein the actuation rod includes indicia to indicate axial displacement thereof relative to the shaft.
Soltz teaches a system to determine an optimal compression of tissue (see Soltz: Abstract) wherein the actuation rod includes indicia to indicate axial displacement thereof relative to the shaft (see Soltz paragraph [0087] “the tissue disposed between the first and second caliper arms 202, 204 in the gap 206. The caliper device 200 also can have an indicator or screen 201 that visually indicates the thickness of the tissue” and Figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tissue thickness measuring device as taught by Radl with the indicia of Soltz in order to indicate “the unit of measurement in inches or millimeters” (see Soltz paragraph [0087]). 
In Regards to Claim 18: Radl teaches a tissue thickness measuring device comprising (see Radl: Abstract “laparoscopic device and method of use for measuring the thickness of tissue”): a tool assembly (see Radl: Figure 4) transitionable between a retracted state and an extended state (see Radl paragraph [0030]), the tool assembly including: a neck portion (see Radl: Figure 1, element 28) a first jaw member secured with the neck portion; and a second jaw member movable relative to the first jaw member between an approximated position and a spaced apart position (see Radl: Figure 2 and paragraphs [0025] and [0026]), but is silent to the first jaw member being fixedly secured with the neck portion an actuation rod configured to be selectively coupled with the second jaw member, wherein rotation of the actuation rod transitions the second jaw member between the approximated and spaced apart positions
Mandakolathur teaches a surgical instrument for measuring tissue thickness (see Mandakolathur: Abstract) with a first jaw member fixedly secured with the neck portion (see Mandakolathur: Figure 1, element 122) and an actuation rod configured to be selectively coupled with the second jaw member (see Mandakolathur: Figure 1 and Figure 4, elements 102 and 121), wherein the actuation rod transitions the second jaw member between the approximated and spaced apart positions (see Mandakolathur paragraph [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tissue thickness measuring device as taught by Radl with the jaw members and actuation rod of Mandakolathur in order to	“measure the thickness of tissue” (see Mandakolathur paragraph [0038]). Radl, as modified by Mandakolathur is silent to wherein rotation of the actuation rod transitions the second jaw member between the approximated and spaced apart positions.
Soltz teaches a system to determine an optimal compression of tissue (see Soltz: Abstract) wherein rotation of an actuation rod transitions the second jaw member between the approximated and spaced apart positions (see Soltz paragraph [0087] “manually rotate the actuator 212 to draw the first caliper arm 202 to the second caliper arm 204” and Figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tissue thickness measuring device as taught by Radl, as modified by Mandakolathur with the rotation of the actuation rod of Soltz in order to indicate “the thickness of the tissue” (see Soltz paragraph [0087]). 
In Regards to Claim 19: Radl teaches a tissue thickness measuring device comprising (see Radl: Abstract “laparoscopic device and method of use for measuring the thickness of tissue”): further comprising a shaft (see Radl: Figure 1, element 22) including an annular member dimensioned to be slidably associated with the shaft (see Radl: Figure 1, element 36), the annular member coupled with the neck portion of the tool assembly such that the tool assembly is transitionable between the retracted and extended states (see Radl paragraph [0030]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Radl et al. (US 2017/0065209 A1)(Radl) in view of Mandakolathur Vasudevan et al. (US 2013/0146638 A1)(Mandakolathur) further in view of Soltz (US 2007/0179408 A1)(Soltz) and further in view of Zemlok et al. (US 2015/0122870 A1)(Zemlok).
In Regards to Claim 20: Radl teaches a tissue thickness measuring device comprising (see Radl: Abstract “laparoscopic device and method of use for measuring the thickness of tissue”), wherein the neck portion of the tool assembly is coupled to the annular member (see Radl paragraph [0030]), but is silent to wherein the neck portion of the tool assembly is pivotably coupled to the annular member.
Zemlok teaches an end effector that includes a tool assembly with a first and second jaw member moveable to one another (see Zemlok: Abstract) wherein the neck portion of the tool assembly is pivotably coupled to the annular member (see Zemlok paragraph [0070] “166, which is pivotably attached to a body portion 168”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tissue thickness measuring device as taught by Radl with the pivotal attachment of Zemlok in order to allow articulation of the endoscopic portion (see Zemlok paragraph [0071]). 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The prior art does not teach or suggest the neck portion of the tool assembly being pivotably coupled to the annular member along with the other features of claim 4.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The prior art does not teach or suggest the inner shaft further including a rod coupled with the annular member for concomitant axial displacement therewith along with the other features of claim 5.
Claims 6-9 are allowable by virtue of their dependence from claim 5. 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The prior art does not teach or that the elongate member includes a mount, and the tool assembly includes an anchoring support configured to be secured to the mount to fix an orientation of the tool assembly along with the other features of claim 10.
Claim 11 is allowable by virtue of its dependence from claim 10.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The prior art does not teach or suggest that the tool assembly is pivotable relative to the shaft between a first position in which the tool assembly is parallel to a longitudinal axis defined by the shaft, and a second position in which the tool assembly is orthogonal to the longitudinal axis along with the other features of claim 15.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The prior art does not teach or suggest that the shaft further includes an annular member slidably received in the shaft, and a rod coupled with the annular member for concomitant axial displacement therewith along with the other features of claim 16.
Claim 17 is allowable by virtue of its dependence from claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791 

/MATTHEW KREMER/             Primary Examiner, Art Unit 3791